DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-16, drawn to compositions consisting of E-1132.
Group II, claim(s) 17-24, drawn to compositions consisting of E-1132, 1123 and 1234yf.
Group III, claim(s) 25 and 26, drawn to compositions consisting of E-1132 and 1123.
Group IV, claim(s) 27-29, drawn to compositions consisting of E-1132, 1123, 1234yf and R-32.
Group V, claim(s) 30-33, drawn to compositions consisting of E-1132 and R-32.
Group VI, claim(s) 34-39, drawn to compositions consisting of E-1132, 1123 and R-32.
Group VII, claim(s) 1-39, drawn to compositions other than those in Groups I-VI. If this group is elected, further restriction may be required.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Compositions according to the claims. 
Applicant is required, in reply to this action, to elect a single composition or patentably indistinct group of compositions to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of E-1132 in a heat transfer system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsuboe et al., US 2014/0373569 A1 in view of Fukushima, US 201 7/0002245 A1. At [0016], Fukushima discloses the general utility of a refrigerant composition consisting of E-1132, R-32 and 1123 for heat transfer.
The abstract of Tsuboe discloses:
A refrigerating cycle device includes a compressor 1, a heat source-side heat exchanger 3, a first expansion device 4, a liquid-side connection pipe 7, a second expansion device 21, a user-side heat exchanger 22, and a gas-side connection pipe 8 sequentially connected. In addition, a refrigerating cycle uses a refrigerant of R32. The outer diameters of the liquid-side connection pipe and the gas-side connection pipe are set to "(D.sub.0-1)/8 inch" (wherein "D.sub.0/8 inch" is the outer diameter of a connection pipe in the use of a refrigerant of R410A). The liquid-side connection pipe has a range of the D.sub.0 given "2.ltoreq.D.sub.0.ltoreq.4" and the gas-side .  
No specific refrigerants are disclosed. It would have been obvious at the time of filing to use the refrigerant of Fukushima in the apparatus of Tsuboe, because Fukushima discloses a refrigerant composition useful in heat transfer, and Tsuboe teaches heat transfer apparatus. 
Because the election requirement is complex, no telephone election was attempted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761